DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's after final amendment and response under AFCP2.0 filed on 3/14/2022 has been received and entered in to the case. 

	Claims 1-7, 10-15, 18-19 have been canceled, and claims 8-9, 16-17, 20-40 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian Jackson on 3/17/2022.


	
	Claim 32: replace the terms “HB-EGF (Heparin Binding EGF Like Growth Factor)”, “IGFBP1 (Insulin Like Growth Factor Binding Protein 1)”, “PTX3 (Pentraxin 3)” and “TIMP4 (TIMP Metallopeptidase Inhibitor 4)” with “Heparin Binding EGF Like Growth Factor (HB-EGF)”, “Insulin Like Growth Factor Binding Protein 1 (IGFBP1)”, “Pentraxin 3 (PTX3)” and “TIMP Metallopeptidase Inhibitor 4 (TIMP4)”

	Claim 34: delete “consisting essentially” in line 1

	Claims 8-9, 16-17 and 20-40 are allowed.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The pending claims have been rejected under the interpretation such that the claims do not exclude the medial layer of the vascular structure, and thus, the teachings of Badylak et al. in view of Dall’Olmo et al. render the claimed subject matter obvious. During the telephonic interview held on 3/1/2022, applicant was advised to include an exclusionary limitation for the medial layer leaving the claimed composition is derived only from the adventitial layer of the vascular tissue. The instant amendment filed on 3/14/2022 presented the limitation that the ECM from the medial layer is not included in the claimed composition. Based on the declaration previously presented showing unexpected properties of the ECM from the adventitial layer, the claims are unobvious over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632